The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Comment
Election Requirement
This application has been examined. Note is made of the election by the applicant of the design shown in Group III (Embodiment 3, Figs. 3.1-3.3). Accordingly, the designs shown in Embodiments 1, 2, 4, and 5 (Figs. 1.1-1.3, 2.1-2.3, 4.1-4.3, 5.1-5.3) stand withdrawn from further prosecution before the examiner, the election having been made in the papers received 04/22/2022. 37 CFR 1.142(b).
Applicant's election of Group III with traverse is acknowledged. Applicant's argument in traverse of the restriction requirement is that because the embodiments are directed to the same function or have a similar appearance and would, therefore, be searched together that they should not be subject to restriction as this would create no undue burden on the examiner. While this standard may apply to a utility application where the multiple claims may protect multiple inventions, the standard is different for design applications. As only a single claim protecting a single invention may be included in a design patent, only patentably indistinct designs, considered to be a single invention, may be included in a design patent. Therefore, the embodiments filed in this application could not be protected by the single formal design claim. Applicant is referred to MPEP 1504.05.II(A and B), which sets forth the legal support for a restriction requirement in design applications. 
Accordingly, the restriction requirement is made FINAL.
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913